P.3d 30, 41 (2005), abrogated in part on other grounds by Buzz Stew, LLC
                      u. City of N. Las Vegas, 124 Nev. 224, 181 P.3d 670 (2008). Accordingly,
                      we
                                  ORDER the petition GRANTED AND DIRECT THE CLERK
                      OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                      district court to grant petitioner in forma pauperis status and file the
                      November 1, 2014, complaint attached as exhibit 1 to his writ petition.



                                                                                                , J.




                                                                                                 J.
                                                                  Pickering



                      cc: Hon. David B. Barker, Chief Judge
                           Hon. Jennifer P. Togliatti, District Judge
                           Stanley Earnest Rimer
                           Attorney General/Carson City
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    09e197